DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the parent Application No. EP19154574, has been filed on 02/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/29/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The specification filed on 01/29/2020 in ¶0048-¶0049 points to Fig. 5 while referring to process data point 9. However fig. 5 is a flow chart and does not include any data point. The data point 9 is depicted in Fig. 6. This is being considered as a typographical error. Appropriate correction is required.

Allowable Subject Matter
Claims 2, 4, 6, 9, 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 recites, The method as claimed in claim 1, wherein said encoding additionally comprises whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.
Krishnaswami (US20170243466A1) in Fig. 1-2 and ¶0020-¶0022 and ¶0046 teaches WMIIS 105 that can monitor industrial machines 120, receives and stores performance data and alert data of the machines also teaches transmitting an alert message notifying the first designated user that the first alert condition has been triggered by the first industrial machine. However it doesn’t teach a graphic with an encoding which comprises any indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.
Suzuki (US20110213488A1) in Fig. 9 step 25, ¶0163-¶0165 teaches searching process data and log data, in a predetermined time range and displaying event analysis support screen which displays the trend data in a graph shape along with alarms searched in predetermined time range. It also teaches displaying alarm data 357A and 357B along with the trend data. However it doesn’t teach a graphic with an encoding which comprises any indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.
Whitney (US20160321906A1) Whitney in Fig. 9 and ¶0071 teaches time series data on graph. The graphical indicator 940 indicates that an alert occurred at a particular time, and the 
No other art can be found which alone or in combination teaches an encoding on data points in a graphic that comprises whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times, in view of the rest of the limitation of the parent claim 1. Claim 2 would therefore be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 9 recites similar limitation as claim 2. Therefore claim 9 would therefore be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, for the same reason as claim 2.
Claims 4 and 6 depends on claim 2 and therefore would be allowable over prior art due to their dependency.
Claims 11 and 13 depends on claim 9 and therefore would be allowable over prior art due to their dependency.

Claims 3, 7, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art cited above with respect to claim 2 teaches the limitation of claim 3.
Goyal (US20200159723A1) in ¶0339-¶0340 teaches generating reliability data points for data timeseries. “The reliability data points may be data points for data timeseries that tracks how reliable certain data is, e.g., temperature of a thermostat may become more unreliable over time due to internal heating of the thermostat, a reliability timeseries may track this trend over time” However it doesn’t teach a graphic with an encoding which comprises a specification with respect to a reliability of the respective process data points.
No other art can be found which alone or in combination teaches a graphic with an encoding which comprises a specification with respect to a reliability of the respective process data points, in view of the rest of the limitation of the parent claim 1. Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 recites similar limitation as claim 3. Therefore claim 10 would therefore be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the same reason as claim 3.
Claims 7 depends on claim 3 and therefore would be allowable over prior art due to their dependency.
Claims 14 depends on claim 10 and therefore would be allowable over prior art due to their dependency.

Claim Objections
Claim 1, 8 and 15 are objected to because of the following informalities:  
Claim 1 recites, “triggering automatically, by the process control system, a process alarm of the respective process object if the respective process data assigned to the respective process object fulfills a predetermined trigger condition;” Respective process object and respective process data has not been introduced, therefore there is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a respective process object and a respective process data.
Claim 1 recites, “outputting, by the alarm system, the corresponding process alarm to at least one operator” There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a corresponding process alarm.
Claim 1 recites, “requesting, by the alarm system, as a result of a selection of a process data item and the specification of an associated display period by the at least one operator”. Specification of an associated display period has not been introduced prior to this limitation. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a specification.
Claim 1 recites, “establishing, by the alarm system, the process data points based on values of the selected process data item of a respective acquisition period characteristic of the respective process data point”. Respective process data point the process data point.
Claim 1 recites, “requesting, by the alarm system, together with the history of the selected process data item, the history of the process alarms assigned to the respective process object for the same display period”. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a history of the process alarms and a respective process object.
Claim 1 recites, “which each specify a highest priority for the respective process data point with which process alarms have occurred during the respective acquisition period”. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a respective acquisition period.
Claim 8 recites, “request from the process control system for the predetermined display period”. A predetermined display period has not been introduced prior to this limitation. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a predetermined display period.
Claim 8 recites, “the specification of an associated display period by the at least one operator”. Specification of an associated display period has not been introduced prior to this limitation. There is insufficient antecedent basis for this a specification.
Claim 8 recites, “establish the process data points based on the values of the selected process data item”. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, values of the selected process data.
Claim 8 recites, “requests, together with the history of the selected process data item, the history of the process alarms assigned to the respective process object”. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a history of the process alarms and a respective process object.
Claim 8 recites, “presents the process data points in the graphic in an encoding which specifies a highest priority for each respective process data point in with which process alarms have occurred during a respective acquisition period”. In and with are both prepositions, which makes the claim language unclear. This is being considered as typographical error and the limitation is being interpreted to recite, “….respective process data point  which process alarms…..”.
Claim 15 recites, “request from the process control system for the predetermined display period”. A predetermined display period has not been introduced prior to this limitation. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a predetermined display period.
Claim 15 recites, “the specification of an associated display period by the at least one operator”. Specification of an associated display period has not been introduced prior to this limitation. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a specification.
Claim 15 recites, “establish the process data points based on the values of the selected process data item”. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, values of the selected process data.
Claim 15 recites, “requests, together with the history of the selected process data item, the history of the process alarms assigned to the respective process object”. There is insufficient antecedent basis for this limitation in the claim. This is being considered as typographical error and the limitation is being interpreted to recite, a history of the process alarms and a respective process object.
Claim 15 recites, “presents the process data points in the graphic in an encoding which specifies a highest priority for each respective process data point in with which process alarms have occurred during a respective acquisition period”. In and with are both prepositions, which makes the claim language unclear. This is being considered as typographical error and the limitation is being interpreted to recite, “….respective process data point  which process alarms…..”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 6, 9, 11 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein said encoding additionally comprises whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.” The encoding per claim 1 and published specification ¶0053 is a visual indicator and whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times, appears to be a logic. It is unclear how a visual indicator comprises a logic. For the sake of compact prosecution the limitation is being interpreted to recite, “said encoding additionally comprises an indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.”
Claim 9 is also rejected for having similar language as claim 2 above.
Claims 4 and 6 are rejected due their dependency on claim 2.
Claims 11 and 13 are rejected due their dependency on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswami et. al. (US20170243466A1) hereinafter Krishnaswami modified in view of Suzuki et. al. (US20110213488A1) hereinafter Suzuki and further modified in view of Whitney et. al. (US20160321906A1) hereinafter Whitney.

Regarding claim 1,
A method for visualizing process data and process alarms assigned to a process object, an industrial technology plant being controlled and monitored by a process control system, process objects and an assignment of respective process data and respective process alarms to the process objects being known to the process control system, the method comprising: (Fig. 1 and ¶0020 teaches WMIIS 105 that can monitor industrial machines 120, receives and stores performance data and alert data of the machines)
triggering automatically, by the process control system, a process alarm of the respective process object if the respective process data assigned to the respective process object fulfills a predetermined trigger condition; (Fig. 2 and ¶0046 teaches WMIIS can determine, based on the performance data, that at least a first alert condition for the first industrial machine has been triggered. An alert condition can be one or more conditions that, if met, cause the alert condition to be triggered. For example, an alert condition can be a threshold value that if met or exceeded, cause the alert condition to be triggered)
transferring, by the process control system, a corresponding alarm message to an alarm system when a process alarm is triggered; outputting, by the alarm system, the corresponding process alarm to at least one operator; (¶0046 teaches the WMIIS can transmit, to a client device of the first designated user, an alert message notifying the first designated user that the first alert condition has been triggered by the first industrial machine)
archiving, by the process control system, the process data and the currently triggered process alarms at acquisition times in each case in as a history; (¶0022 teaches WMIIS storing performance data received from industrial machines 120 in performance data storage 160. ¶0024 teaches WMIIS storing alert conditions for multiple industrial machines 120)
 the process alarms each having a priority, (Although Krishnaswami teaches alert, it doesn’t teach the alerts having a priority. Suzuki in ¶0106 and Fig. 7 teaches process alarms having a priority level associated with it.)
requesting, by the alarm system, as a result of a selection of a process data item and the specification of an associated display period by the at least one operator, the history of the selected process data item a predetermined display period from the process control system and outputting an associated time sequence as a graphic to the at least one operator, the graphic comprising a number of process data points; (Suzuki in ¶0139 teaches operator selecting type of process data and time period for data to be displayed. ¶0156 teaches displaying a history of the process data item (low pressure heater level) in time sequence within the search period in a graph. ¶0356 also teaches “a dot mark 348 a is displayed on a data point to which the point of cursor 347 (arrow symbol) hits on the curve 348”, therefore the curve is comprised of multiple data points within the search time window. ¶0076 teaches data is acquired from storage and displays on the display device.)
establishing, by the alarm system, the process data points based on values of the selected process data item of a respective acquisition period characteristic of the respective process data point; (¶0154-¶0156 teaches the trend data curve which comprises the data points are selected based on specified display time)
Suzuki is an art in the area of interest as it teaches a plant monitoring control device. A combination of Suzuki with Krishnaswami would allow requesting and outputting the claimed time sequence as a graphic to the at least one operator. One would have been motivated to do so because by doing so would allow displaying and easily analyzing events, such as a trouble, an 
Krishnaswami and Suzuki doesn’t specifically teach, requesting, by the alarm system, together with the history of the selected process data item, the history of the process alarms assigned to the respective process object for the same display period; and presenting, by the alarm system, the process data points in the graphic in an encoding, which each specify a highest priority for the respective process data point with which process alarms have occurred during the respective acquisition period. (Fig. 9 step 25, ¶0163-¶0165 teaches searching process data and log data, in a predetermined time range and displaying event analysis support screen which displays the trend data in a graph shape along with alarms searched in predetermined time range. It also teaches displaying alarm data 357A and 357B along with the trend data. However it doesn’t teach specifying a highest priority for the respective process data point with which process alarms have occurred during the respective acquisition period. Whitney in Fig. 9 and ¶0071 teaches time series data on graph. The graphical indicator 940 indicates that an alert occurred at a particular time, and the value of the time series data which generated the alert.)
Whitney is an art in the area of interest as it teaches viewing time series data, generating alerts for time series data (see Abstract). A combination of Whitney with Krishnaswami and Suzuki would teach the specifying a highest priority for the respective process data point with which process alarms have occurred in the graph in an encoding. Krishnaswami and Suzuki already teaches displaying process data points in a time sequence as a graphic (Suzuki ¶0154-¶0156) and also teaches alarm data being displayed (Suzuki ¶0163-¶0165 and Fig 9 object 357A and 357B). The difference between the claimed invention and the combination of Krishnaswami 

Regarding claim 5,
Krishnaswami, Suzuki and Whitney teaches,   The method as claimed in claim 1, wherein the alarm system, based on a selection of at least one process data point by the at least one operator, automatically establishes a notification sequence display, which lists, at least for an acquisition period underlying the at least one selected process data point, process alarms having highest priorities that have occurred, and displays said process alarms with the highest priorities to the at least one operator. (Suzuki in Fig. 8, Fig. 14 and ¶0158 teaches selecting process data point 348a by an operator in step 23 and step 24. Fig. 9, Fig. 15 and ¶0163-¶0165 teaches searching the associated process data and log data. The process data and log data, in a predetermined time range, searched at the step S25 is then displayed on an event analysis support screen 309 (step S26), on the basis of the key time information. Also teaches displaying associated alarms 357A and 357B. ¶0106 teaches the alarms displayed are displayed according to a display priority. 

Regarding claim 8,
 A non-transitory computer-readable medium encoded with a computer program for an alarm system, the computer program comprising machine code which, when processed by the alarm system, causes the alarm system to: (see ¶0063)
accept, from a process control system controlling and monitoring an industrial technology plant, alarm messages about process alarms … that have occurred and output the process alarms that have occurred to at least one operator; (Fig. 1 and ¶0020 teaches WMIIS 105 that can monitor industrial machines 120, receives and stores performance data and alert data of the machines. ¶0046 teaches the WMIIS can transmit, to a client device of the first designated user, an alert message notifying the first designated user that the first alert condition has been triggered by the first industrial machine)
Krishnaswami doesn’t teach, process alarms having a respective priority (Although Krishnaswami teaches alert, it doesn’t teach the alerts having a priority. Suzuki in ¶0106 and Fig. 7 teaches process alarms having a priority level associated with it.)
request from the process control system for the predetermined display period, based on a selection of a process data item assigned to a process object of the process control system and the specification of an associated display period by the at least one operator, a history of values of the selected process data item acquired by the process control system at acquisition times and archived as a history and output an associated time sequence as a graphic comprising a number of process data points to the at least one operator; (Suzuki in ¶0139 teaches operator selecting type of process data and time period for data to be displayed. ¶0156 teaches displaying a history of the process data item (low pressure heater level) in time sequence within the search period in a graph. ¶0356 also teaches “a dot mark 348 a is displayed on a data point to which the point of cursor 347 (arrow symbol) hits on the curve 348”, therefore 
establish the process data points based on the values of the selected process data item of an acquisition period characteristic of a respective process data point; (¶0154-¶0156 teaches the trend data curve which comprises the data points are selected based on specified display time)
Suzuki is an art in the area of interest as it teaches a plant monitoring control device. A combination of Suzuki with Krishnaswami would allow requesting and outputting the claimed time sequence as a graphic to the at least one operator. One would have been motivated to do so because by doing so would allow displaying and easily analyzing events, such as a trouble, an abnormal operation, etc., on the basis of the key time information as taught by Suzuki in ¶0011-¶0013.
Krishnaswami and Suzuki doesn’t specifically teach, requests, together with the history of the selected process data item for the same display period, the history of process alarms assigned to the respective process object archived by the process control system at the acquisition times as the history; and presents the process data points in the graphic in an encoding which specifies a highest priority for each respective process data point in with which process alarms have occurred during a respective acquisition period. (Fig. 9 step 25, ¶0163-¶0165 teaches searching process data and log data, in a predetermined time range and displaying event analysis support screen which displays the trend data in a graph shape along with alarms searched in predetermined time range. It also teaches displaying alarm data 357A and 357B along with the trend data. However it doesn’t teach specifying a highest priority for the respective process data point with which process alarms have occurred during the respective 
Whitney is an art in the area of interest as it teaches viewing time series data, generating alerts for time series data (see Abstract). A combination of Whitney with Krishnaswami and Suzuki would teach the specifying a highest priority for the respective process data point with which process alarms have occurred in the graph in an encoding. Krishnaswami and Suzuki already teaches displaying process data points in a time sequence as a graphic (Suzuki ¶0154-¶0156) and also teaches alarm data being displayed (Suzuki ¶0163-¶0165 and Fig 9 object 357A and 357B). The difference between the claimed invention and the combination of Krishnaswami and Suzuki lies in specifying in the graph in an encoding the data point with which alarms have occurred. Specifying the data point in a time series graph that has caused an alarm is known in the art of time series data visualization as evident by Whitney Fig. 9 and ¶0071. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12,
Krishnaswami, Suzuki and Whitney teaches,  The computer program as claimed in claim 8, wherein the alarm system automatically establishes a notification sequence display, as a result of a selection at least one process data point by the at least one operator, which lists, at least for the acquisition period underlying the at least one selected process data point, the process alarms with the highest priority that have occurred and shows said the process alarms with the highest priority to the at least one operator. (Suzuki in Fig. 8, Fig. 14 and ¶0158 teaches selecting process data point 348a by an operator in step 23 and step 24. Fig. 9, Fig. 15 and ¶0163-¶0165 teaches searching the associated process data and log data. The process data and log data, in a predetermined time range, searched at the step S25 is then displayed on an event analysis support screen 309 (step S26), on the basis of the key time information. Also teaches displaying associated alarms 357A and 357B. ¶0106 teaches the alarms displayed are displayed according to a display priority.)

Regarding claim 15,
Krishnaswami teaches, An alarm system, wherein the alarm system is programmed with a computer program comprising machine code, which executed during operation of the alarm system causes said alarm system to: (see ¶0063)
accept, from a process control system controlling and monitoring an industrial technology plant, alarm messages about process alarms ….. that have occurred and output the process alarms that have occurred to at least one operator; (Fig. 1 and ¶0020 teaches WMIIS 105 that can monitor industrial machines 120, receives and stores performance data and alert data of the machines. ¶0046 teaches the WMIIS can transmit, to a client device of the first designated user, an alert message notifying the first designated user that the first alert condition has been triggered by the first industrial machine)
Krishnaswami doesn’t teach, process alarms having a respective priority (Although Krishnaswami teaches alert, it doesn’t teach the alerts having a priority. Suzuki in ¶0106 and Fig. 7 teaches process alarms having a priority level associated with it.)
request from the process control system for the predetermined display period, based on a selection of a process data item assigned to a process object of the process control system and the specification of an associated display period by the at least one operator, a history of values of the selected process data item acquired by the process control system at acquisition times and archived as a history and output an associated time sequence as a graphic comprising a number of process data points to the at least one operator; (Suzuki in ¶0139 teaches operator selecting type of process data and time period for data to be displayed. ¶0156 teaches displaying a history of the process data item (low pressure heater level) in time sequence within the search period in a graph. ¶0356 also teaches “a dot mark 348 a is displayed on a data point to which the point of cursor 347 (arrow symbol) hits on the curve 348”, therefore the curve is comprised of multiple data points within the search time window. ¶0076 teaches data is acquired from storage and displays on the display device.)
establish the process data points based on the values of the selected process data item of an acquisition period characteristic of a respective process data point; (¶0154-¶0156 teaches the trend data curve which comprises the data points are selected based on specified display time)
Suzuki is an art in the area of interest as it teaches a plant monitoring control device. A combination of Suzuki with Krishnaswami would allow requesting and outputting the claimed time sequence as a graphic to the at least one operator. One would have been motivated to do so because by doing so would allow displaying and easily analyzing events, such as a trouble, an abnormal operation, etc., on the basis of the key time information as taught by Suzuki in ¶0011-¶0013.
requests, together with the history of the selected process data item for the same display period, the history of process alarms assigned to the respective process object archived by the process control system at the acquisition times as the history; and presents the process data points in the graphic in an encoding which specifies a highest priority for each respective process data point in with which process alarms have occurred during a respective acquisition period. (Fig. 9 step 25, ¶0163-¶0165 teaches searching process data and log data, in a predetermined time range and displaying event analysis support screen which displays the trend data in a graph shape along with alarms searched in predetermined time range. It also teaches displaying alarm data 357A and 357B along with the trend data. However it doesn’t teach specifying a highest priority for the respective process data point with which process alarms have occurred during the respective acquisition period. Whitney in Fig. 9 and ¶0071 teaches time series data on graph. The graphical indicator 940 indicates that an alert occurred at a particular time, and the value of the time series data which generated the alert.)
Whitney is an art in the area of interest as it teaches viewing time series data, generating alerts for time series data (see Abstract). A combination of Whitney with Krishnaswami and Suzuki would teach the specifying a highest priority for the respective process data point with which process alarms have occurred in the graph in an encoding. Krishnaswami and Suzuki already teaches displaying process data points in a time sequence as a graphic (Suzuki ¶0154-¶0156) and also teaches alarm data being displayed (Suzuki ¶0163-¶0165 and Fig 9 object 357A and 357B). The difference between the claimed invention and the combination of Krishnaswami and Suzuki lies in specifying in the graph in an encoding the data point with which alarms have occurred. Specifying the data point in a time series graph that has caused an alarm is known in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116